Taft, J.
It appears to us that where three enter into a tripartite contract, each to perform acts valuable to the other two, and if two of the three parties fail to perform their respective parts, they may both he compelled to perform, or pay damages at the suit of one who performs or tenders performance. This rule would sustain the action of the plaintiff in the present case, unless he has by the contract so undertaken for the performance on the part of Weil Ss Rhein as to be responsible to Pollock & Reynolds for the failure of Weil & Rhein. This question turns upon the construction to be put upon the terms of the contract. By the construction we put upon this contract, the plaintiff did not undertake for the title to the old leasehold estate, except that he would cancel the lease, and grant a new one, which should be perpetual; and we understand the allegations of the petition to show that Wade is willing and able to do all that he has contracted to do, and has tendered the performance. The demurrer will, therefore, have to be sustained. 1